DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 7, 9 and 15 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record namely Funge et al (US 2008/00967948) in view of Du et al (US 2019/0184286) fail to teach alone or in combination the following:  (i) a plurality of rule sets for defining actions to be performed by one or more non-player characters of the game application during the runtime of the game application, and (ii) a plurality of data collection rules defining types of game state data to collect and when to collect game state data during the runtime of the game application; obtaining a first exploratory rule set defining one or more first actions to be performed by the one or more non-player characters, the first exploratory rule set being different than at least one of the plurality of rule sets; identifying, during the monitoring, the occurrence of a first triggering game state during the runtime of the game application, the identifying being based on defined game conditions within the game application; responsive to the identifying of an occurrence of the first triggering game state, applying the exploratory rule set during the runtime of the game application causing the one or more non-player characters to perform the one or more first actions; collecting, based on the plurality of data collection rules, first game state data during a  first runtime state in which the exploratory rule set has been applied to the one or more non-player characters, the first game state data indicating gameplay behaviors of a player-controlled character in response to the application of the first rule set during the first runtime state of the game application; -3-generating feedback based on the first game state data, the feedback resulting from an evaluation of the application of the exploratory . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        

/Ronald Laneau/
Primary Examiner, Art Unit 3715